USCA4 Appeal: 21-4587      Doc: 31         Filed: 07/25/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4587


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        ANDREW LOUIS BASS, II,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:19-cr-00411-D-1)


        Submitted: July 21, 2022                                          Decided: July 25, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Affirmed in part, dismissed in part by unpublished per curiam opinion.


        ON BRIEF: Robert L. Cooper, COOPER, DAVIS & COOPER, Fayetteville, North
        Carolina, for Appellant. David A. Bragdon, Assistant United States Attorney, Lucy Partain
        Brown, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4587       Doc: 31           Filed: 07/25/2022   Pg: 2 of 3




        PER CURIAM:

               Andrew Louis Bass, II, pled guilty, pursuant to a plea agreement, to distribution of

        a quantity of cocaine base, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C), and the district

        court sentenced him to 151 months’ imprisonment, the bottom of his advisory Sentencing

        Guidelines range. On appeal, counsel has filed a brief pursuant to Anders v. California,

        386 U.S. 738 (1967), stating that there are no meritorious grounds for appeal but

        questioning whether the district court substantially complied with Fed. R. Crim. P. 11 in

        accepting Bass’ plea and whether Bass’ sentence is reasonable. Bass was advised of his

        right to file a pro se supplemental brief, but he has not done so. The Government has

        moved to dismiss the appeal pursuant to the appellate waiver in Bass’ plea agreement. We

        affirm in part and dismiss in part.

               We review the validity of an appellate waiver de novo and “will enforce the waiver

        if it is valid and the issue appealed is within the scope of the waiver.” United States v.

        Adams, 814 F.3d 178, 182 (4th Cir. 2016). A waiver is valid if it is “knowing and

        voluntary.” Id. To determine whether a waiver is knowing and voluntary, “we consider

        the totality of the circumstances, including the experience and conduct of the defendant,

        his educational background, and his knowledge of the plea agreement and its terms.”

        United States v. McCoy, 895 F.3d 358, 362 (4th Cir. 2018) (internal quotation marks

        omitted). Generally, “if a district court questions a defendant regarding the waiver of

        appellate rights during the Rule 11 colloquy and the record indicates that the defendant

        understood the full significance of the waiver, the waiver is valid.” Id. (internal quotation

        marks omitted).

                                                       2
USCA4 Appeal: 21-4587         Doc: 31       Filed: 07/25/2022      Pg: 3 of 3




               Our review of the record confirms that Bass knowingly and voluntarily waived his

        right to appeal his conviction and sentence, with limited exceptions not applicable here.

        We therefore conclude that the waiver is valid and enforceable and that the issues counsel

        raises fall squarely within the scope of the waiver.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no potentially meritorious issues outside the scope of Bass’ valid appellate waiver.

        We therefore grant the Government’s motion to dismiss in part and dismiss the appeal as

        to all issues within the scope of the waiver. We otherwise affirm. This court requires that

        counsel inform Bass, in writing, of the right to petition the Supreme Court of the United

        States for further review. If Bass requests that a petition be filed, but counsel believes that

        such a petition would be frivolous, then counsel may move in this court for leave to

        withdraw from representation. Counsel’s motion must state that a copy thereof was served

        on Bass.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                AFFIRMED IN PART,
                                                                                DISMISSED IN PART




                                                      3